Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31, 40, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18, and 26 of U.S. Patent No. 11019352 (16987955)  in view of US 20140105293 A1-George et al (Hereinafter referred to as George). 
Conflicting Patent Application 11019352
Instant Application-17210026-Note* bold means difference in  instant application
1. (Original) A decoder for reconstructing a sample array of a video from an entropy-
encoded data stream, the decoder comprising:

an entropy decoder configured for entropy decoding a plurality of entropy slices in the
data stream to reconstruct different portions of the sample array of the video,

wherein, for entropy decoding a current entropy slice of the plurality of entropy slices,
the entropy decoder is configured for:

decoding a position difference value of the current entropy slice using Exponential-
Golomb coding, wherein the position difference value indicates a difference between a starting
position of a preceding entropy slice and a starting position of the current entropy slice, the
current and preceding entropy slices corresponding to consecutive rows of the sample array, and

deriving the starting position of the current entropy slice within the data stream based on
a sum of the starting position of the preceding entropy slice and the position difference value,
wherein entropy decoding of the preceding entropy slice precedes entropy decoding of the
current entropy slice.
31.     A decoder for reconstructing a sample array of a video from an entropy-encoded
data stream, the decoder comprising:

an entropy decoder configured for entropy decoding a plurality of entropy slices in the
data stream to reconstruct different portions of the sample array of the video,

wherein, for entropy decoding a current entropy slice of the plurality of entropy slices,
the entropy decoder is configured for:

decoding information regarding a position difference value of the current entropy slice
based on Exponential-Golomb coding, wherein the position difference value indicates a
difference between a position of a preceding entropy slice within the data stream and a
corresponding position of the current entropy slice within the data stream, the current and
preceding entropy slices corresponding to consecutive rows of the sample array, and

deriving the position of the current entropy slice within the data stream based on a sum of
the position of the preceding entropy slice and the position difference value, wherein entropy
decoding of the preceding entropy slice precedes entropy decoding of the current entropy slice.
 10. (Original) A method for encoding a sample array of a video into an entropy-encoded data stream, the method comprising:
 entropy encoding a plurality of entropy slices into the entropy-encoded data stream, wherein


the entropy encoding includes encoding into the data stream, for a current entropy slice of
the plurality of entropy slices, using Exponential-Golomb coding, a position difference value
related to a starting position within the data stream of the current entropy slice, the position
difference value indicating a difference between a starting position of a preceding entropy slice
and the starting position of the current entropy slice, wherein the current and preceding entropy
slices correspond to consecutive rows of the sample array,

the starting position of the current entropy slice within the data stream is to be derived
based on a sum of the starting position of the preceding entropy slice and the position difference
value, and entropy encoding of the preceding entropy slice precedes entropy encoding of the current entropy slice
40.    A method for encoding a sample array of a video into an entropy-encoded data stream, the method comprising:

entropy encoding a plurality of entropy slices into the entropy-encoded data stream, wherein

the entropy encoding includes, for a current entropy slice of the plurality of entropy slices, encoding, into the data stream, information related to a position difference value based on Exponential-Golomb coding, the position difference value indicating a difference between a position of a preceding entropy slice within the data stream and a corresponding position of the current entropy slice within the data stream, wherein the current and preceding entropy slices correspond to consecutive rows of the sample array,

the position of the current entropy slice within the data stream is to be derived based on a sum of the position of the preceding entropy slice and the position difference value, and

entropy encoding of the preceding entropy slice precedes entropy encoding of the current entropy slice


26. (Original) A non-transitory computer-readable medium for storing data associated
with a video, comprising:

a data stream stored in the non-transitory computer-readable medium, the data stream
comprising entropy-encoded information associated with a sample array of a video, the entropy-
encoded information including a plurality of entropy slices,

wherein entropy encoding of the sample array includes encoding into the data stream, for
a current entropy slice of the plurality of entropy slices, using Exponential-Golomb coding, a
position difference value related to a starting position within the data stream of the current
entropy slice, the position difference value indicating a difference between a starting position of
a preceding entropy slice and the starting position of the current entropy slice, the current and
preceding entropy slices corresponding to consecutive rows of the sample array,

the starting position of the current entropy slice within the data stream is to be derived
based on a sum of the starting position of the preceding entropy slice and the position difference
value, and

entropy encoding of the preceding entropy slice precedes entropy encoding of the current
entropy slice.
48. (New) A non-transitory computer-readable medium for storing data associated with a
video, comprising:

a data stream stored in the non-transitory computer-readable medium, the data stream
comprising entropy-encoded information associated with a sample array of a video, the entropy-
encoded information including a plurality of entropy slices,

wherein entropy encoding of the sample array includes encoding into the data stream, for
a current entropy slice of the plurality of entropy slices, a position difference value based on
Exponential-Golomb coding, the position difference value indicating a difference between a
position of a preceding entropy slice within the data stream and a corresponding position of the
current entropy slice within the data stream, the current and preceding entropy slices
corresponding to consecutive rows of the sample array,

the position of the current entropy slice within the data stream is to be derived based on a
sum of the position of the preceding entropy slice and the position difference value, and

entropy encoding of the preceding entropy slice precedes entropy encoding of the
current entropy slice.


Referring to claims 31, 40, and 48(claim 40 is the method performed by the apparatus of claim 31; claim 48 is the non transitory medium), taking claim 31 as exemplary, although conflicting  application 11019352, does not explicitly disclose what’s claimed in instant application 17210026, wherein the position difference value indicates a difference between a starting position of a preceding entropy slice and a starting position of the current entropy slice;  deriving the starting position of the current entropy slice within the data stream based on
a sum of the starting position of the preceding entropy slice and the position difference value.
However,  George discloses wherein the position difference value indicates a difference between a starting position of a preceding entropy slice and a starting position of the current entropy slice ([0105], wherein the information comprising, for a predetermined entropy slice, a difference value revealing a difference between a starting position of a preceding entropy slice n-1 and a starting position of the predetermined entropy slice n, the difference being included into the data stream as a VLC bit sequence);  deriving the starting position of the current entropy slice within the data stream based on a sum of the starting position of the preceding entropy slice and the position difference value ([0106-0107] discloses starting positions being derived based on a sum).
Therefore, one of ordinary skill in the art at the time of applicant's invention would have clearly recognized that it is quite advantageous for the instant application 17210026 to combine the teachings of George. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the position difference value indicates a difference between a starting position of a preceding entropy slice and a starting position of the current entropy slice; deriving the starting position of the current entropy slice within the data stream based on a sum of the starting position of the preceding entropy slice and the position difference value in order to speed up decoding which results in low delay transmission ([0108], George)
Claims 32-39, 41-47, 49-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 11-17, 19-25, 27-30  respectively of Patent Application No 11019352
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487